Citation Nr: 0719083	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
back injury, currently evaluated as 20 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of the regular aid and attendance of 
another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter arises from two rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 1993, the RO denied the veteran's 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person or 
by reason of being permanently housebound.  Thereafter, in 
May 1995, the RO denied the veteran's claim of entitlement to 
an increased rating for his service-connected residuals of a 
back injury.  

In October 1997, the Board remanded these claims to the RO 
for further development and adjudication.  In August 2000, 
the Board denied the veteran's claim for an increased rating 
for his service-connected residuals of a back injury and also 
denied his claim for SMC by reason of being in need of the 
regular aid and attendance of another person or at the 
housebound rate.  

In June 2001 the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) vacated and remanded this 
August 2000 Board decision.  In a July 2002 decision, the 
Board again denied these claims. 

Thereafter, in March 2003, the Court vacated and remanded 
this July 2002 Board decisions, and in December 2003, the 
Board remanded these claims to the RO for further development 
and adjudication.  

In November 2005, the Board again remanded these claims for 
further development.

Finally, it is pointed out that during the pendency of this 
appeal, the veteran requested a personal hearing before a 
Veterans Law Judge at the RO (i.e. a Travel Board hearing).  
Such a hearing was conducted before the undersigned on 
February 13, 1997; a transcript of that proceeding is of 
record.

(The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for PTSD will be the subject of a 
separate decision).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a back 
injury include pain, particularly at the extremes of motion, 
some tenderness, and no more than a moderate limitation of 
motion.

2.  The veteran is not bedridden and has not objectively been 
shown to require regular aid and attendance with regard to 
such functions as dressing himself, keeping himself 
ordinarily clean and presentable, adjusting a special 
prosthetic or orthopedic device, feeding himself, or 
protecting himself from the hazards or dangers incident to 
his daily environment.

3.  The veteran is not substantially confined to his dwelling 
and the immediate premises or to the ward or clinical areas 
of an institution by reason of service- connected 
disabilities that are reasonably certain to continue 
throughout his lifetime.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a back injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).

2. The criteria for entitlement to SMC by reason of being in 
need of aid and attendance or at the housebound rate have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his attorney contend that the veteran is 
entitled to an increased evaluation (higher than 20 percent) 
for his service-connected residuals of a back injury and to 
SMC by reason of being in need of the regular aid and 
attendance of another person or at the housebound rate.  

Initially, VA has an obligation to notify claimants of what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  VA law and regulations require 
that part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).  
The notice requirements apply to all elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006),

In March 2004, the RO sent the veteran a letter that informed 
him of the evidence necessary to establish an increased 
rating for his service connected residuals of a back injury 
and for SMC, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date if the 
claim was granted - i.e., the latter element of service 
connection, noted above - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for increased 
compensation, questions as to the appropriate effective date 
for any increase are moot.

It is also pointed out that because adequate statutory notice 
in this case was not provided prior to the initial 
adjudication denying these claims (in 1993 and 1995), the 
timing of the notice does not comply with the express 
requirements of the law.  See, Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Here, the Board finds that any 
defect with respect to the timing of this notice was harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication, the claim was readjudicated 
thereafter, and the veteran has not been prejudiced thereby.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(other than the fact that notice as to the assignment of 
effective dates was not provided - explained above).  After 
the notice was provided in March 2004, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA correspondence.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

With respect to the duty to assist, VA medical records, to 
include the report of a VA examinations conducted pursuant to 
the November 2005 Board remand, are in the claims file.  The 
veteran also, as noted above, presented testimony at a Travel 
Board hearing.  The Board thus concludes that VA has 
fulfilled the duty to assist the veteran in this case.




a.  Entitlement to an increased rating for the residuals of a 
back injury, currently evaluated as 20 percent disabling.

For historical purposes, in May 1970, the RO established 
service connection for the residuals of a back injury, based, 
essentially, on a review of the veteran's service medical 
records that showed that he was treated on multiple occasions 
for low back pain secondary to injuring his back after 
falling into a bunker in Vietnam, and from a review of a 
contemporaneous VA examination report.  An evaluation of 10 
percent was assigned from November 9, 1969 (the day after the 
veteran separated from service, see 38 C.F.R. § 3.400).  By 
RO decision of May 1978, the disability evaluation assigned 
for this service-connected disorder was increased to 20 
percent disabling.  In or around October 1994, a claim for an 
increased rating for the veteran's service-connected 
residuals of a back injury was received.  

Turning to the relevant evidence of record, it is noted that 
in January 1997, the veteran was admitted to a private 
hospital in Cleveland following a motor vehicle accident.  
Examination conducted at that time revealed tenderness over 
the cervical spine but no low back symptomatology.  A January 
1997 report from a different facility (apparently follow up 
from the accident) reflects the veteran's complaint of low 
back pain.  

During the February 1997 Travel Board haring, the veteran 
testified that his back disability was then manifested by a 
shooting, throbbing pain, and that it was constant.  He 
related that he was unable to touch his toes when bending, 
and that bending from side-to-side was painful.  The veteran 
indicated that he had not been told that there was any "disc 
involvement" associated with this disability.  

VA outpatient treatment records reflect that the veteran was 
seen in May 1997 with complaints of continuous low back pain 
radiating to his legs.  

A VA orthopedic examination was accomplished in March 1999, 
the report of which reflects the veteran's complaints of 
chronic back pain for over thirty years.  He indicated that 
he did not wear a back brace and did not use a cane.  
Physical examination revealed that the veteran was able to 
ambulate without assistance, and that he had some tenderness 
and soreness across the spine and the paraspinous muscles to 
the right and left side of the back.  Range of motion studies 
revealed forward flexion to 70 degrees and extension, 
bending, and rotation from 30 to 35 degrees.  Pain was 
demonstrated at the extremes of motion.  As a result of this 
examination, the veteran was diagnosed with a residual injury 
of the lumbosacral spine; the examiner indicated that any 
changes that might be due to the veteran's motor vehicle 
accident could not be separated symptomatically from his 
residual in- service injury.  X-rays of the lumbar spine 
revealed a Schmorl's node of the lumbar spine, with no 
significant bone pathology.

A VA neurological examination was accomplished in April 1999.  
The veteran indicated that his pain was made worse by changes 
in the weather, lying on his back, or bending over or 
stooping.  Range of motion studies revealed forward flexion 
to 40 degrees, backward extension to 10 degrees, and 
bilateral lateral flexion and rotation to 20 degrees.  
Paraspinal muscle tenderness was not shown.  The examiner 
noted that the veteran's sensory loss was consistent with 
diabetic peripheral neuropathy, rather than radiculopathy (in 
fact he found no evidence of radiculopathy).  The examiner 
also commented that the 1997 motor vehicle accident did not 
result in injury to the lumbar spine and that the veteran's 
complaints of severe back pain were "not in concert with the 
physical examination findings or with the findings on imaging 
of his lumbar spine."  

On another VA orthopedic examination in July 2006, the 
veteran complained of occasional pain radiating to his legs 
with some numbness, tingling, and parasthesias.  He indicated 
that he wore a back brace.  Examination of the back did not 
show increased kyphosis or scoliosis, but there was some 
generalized tenderness and soreness.  On range of motion 
studies, the veteran was able to flex 65 degrees, extend 0 
degrees (although this appears to be a typographical error), 
and lateral flex and rotate 25 degrees bilaterally, with pain 
especially on the extremes of motion.  The examiner noted 
that repetitive use caused an increase in aching and pain, as 
well as soreness, tenderness, and fatigue.  Any range of 
motion changes after repetitive use, the examiner noted, 
would be speculative.  Finally, the examiner noted that there 
were some muscle spasms across the lumbar spine, that 
neurologic examination was normal, that the veteran had no 
incapacitating episodes the past year, and that X-rays were 
normal.  A diagnosis of a lumbosacral strain was given.  

A separate VA examination was accomplished the same day 
(essentially in conjunction with the SMC claim), the report 
of which indicates that the veteran had a full range of low 
back motion.  The back was free from deformity.  It was also 
noted that there was no back spasms, and that the veteran was 
wearing a brace.  

Throughout the course of this appeal, the veteran's service-
connected disability due to residuals of a back injury has 
been evaluated as 20 disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5295 and (as will be 
explained) 5237 (for lumbosacral strain).  During the 
pendency of this appeal, and as pertinent to this veteran's 
disability, the rating criteria for evaluating disabilities 
of the spine were amended, effective September 26, 2003.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for this disability is 
warranted.  

VA's Office of General Counsel (OGC) has concluded that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.  

Applying the evidence to the applicable regulations, the 
Board finds, as will be detailed below, that the 
preponderance of the evidence is against an evaluation higher 
than 20 percent for the veteran's service-connected residuals 
of a back injury.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

As no neurologic component has been medically associated with 
the veteran's service-connected residuals of a back injury 
(see the April 1999 VA neurological examination report, as 
well as the July 2006 examination report), consideration of a 
higher evaluation under the diagnostic codes that take into 
account such a component, specifically under Diagnostic Code 
5293 (prior to September 2003) and 5243 (subsequent to 
September 2003), for intervertebral disc syndrome, is not 
warranted.  


i. Evaluation prior to September 2003 and thereafter

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strains are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 and limitation of motion of the lumbar 
spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for a lumbosacral strains with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, and a 40 percent evaluation is 
warranted for severe lumbosacral strains with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 20 percent evaluation if it is 
moderate, and a 40 percent evaluation if it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Although some back muscle spasm was found on orthopedic 
examination of July 2006, such findings would warrant no more 
than a 20 percent evaluation under Diagnostic Code 5295.  As 
demonstrated during the 1999 and recent examinations, the 
veteran's residuals of a back injury essentially consist of 
some pain and tenderness, especially on the extremes of 
motion, but no significant bone pathology.  The evidence of 
record clearly does not demonstrate that this service-
connected back disability approximates a severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion, as is necessary for 
a 40 percent rating under that code.  

The Board also notes that even though there has been some 
limitation of low back motion shown, as indicated on 
examination, such limitation has been no more than moderate.  
At worst, the veteran was able to flex his low back 40 
degrees (in April 1999), and while extension was noted to be 
"0" on recent orthopedic examination, a full range of 
motion was elicited on another examination conducted that 
same day (suggesting the this was an erroneous recording, in 
addition to the fact that the veteran was able to flex, 
lateral flex, and rotate his low back during that same 
orthopedic examination).  Considering the record as a whole, 
no more than a 20 percent evaluation is warranted under 
Diagnostic Code 5292.  


ii. Evaluation subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strains are to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

Under this rating formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The evidence of record since September 2003, as previously 
discussed, does not suggest, nor has it been contended, that 
thoracolumbar spine flexion is or has ever been 30 degrees or 
less.  There is no indication that the entire thoracolumbar 
spine is ankylosed, favorable or unfavorably.  In fact, as 
discussed above, there is no significant bone pathology 
associated with the disability, and recently taken X-rays 
were normal.  The evidence indicates at most that since 
September 2003 the veteran's low back flexion motion is 
limited to 65 degrees.  As such, an evaluation of 40 percent 
is not warranted under this rating formula.  

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  The Court also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In considering a higher evaluation for the veteran's service-
connected residuals of a back injury during the entire 
relevant period the Board has certainly considered pain and 
other functional limitation associated with the disability.  
However, pain has not been shown to limit low back motion to 
such a degree so as to warrant a higher evaluation under the 
relevant Diagnostic Codes.  In this regard, it is noted that 
the veteran has consistently reported back pain, but that the 
objective evidence reveals that pain has, for the most part, 
resulted in a moderate limitation of motion, if any (as 
noted, the examiner who conducted the July 2006 could not 
comment on any additional loss of motion due to repetitive 
use without, essentially, resorting to speculation).  
Regarding functional impairment, although the evidence 
indicates that the veteran uses a back brace, there is no 
objective evidence of weakened movement or motor functional 
loss in the veteran's lower extremities due to the back 
disability.  

In any event, it is apparent that pain and functional loss 
have been considered in evaluating the service-connected 
residuals of a back injury as 20 percent disabling during the 
entire relevant time period.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  The assigned 20 percent 
evaluation reflects the degree of impairment shown throughout 
the course of this appeal.  


b.  SMC by reason of being in need of the regular aid and 
attendance of another person or at the housebound rate

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule. Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (2006).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from the disabling conditions enumerated 
in this paragraph.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2006).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

At the outset, the Board notes that in addition to the 
residuals of a back injury, rated as 20 percent disabling, 
the veteran is also service-connected schizophrenia, 
evaluated as 100 percent disabling, and diabetes mellitus, 
evaluated as 20 percent disabling.  As such, the central 
questions in this case become whether the record establishes 
that the veteran is in need of regular aid and attendance or 
is permanently housebound by reason of a service-connected 
disability or disabilities.  

The Board has reviewed the claims file so as to determine 
whether the veteran is in need of regular aid and attendance 
or housebound, as alleged.  It is pointed out that the 
veteran failed to report for two VA examinations in 
conjunction with his claim in July 1994.  A VA 
hospitalization report dated from October and November of 
1994 reflects that he was living with his sister and was 
dressed in dirty clothing.  A subsequent hospitalization 
report, covering the period from March to May in 1996, 
indicates that the veteran had found an apartment with the 
help of his sister.

An October 1996 VA psychiatric examination report and the 
report of a May 1997 VA hospitalization are essentially 
devoid of information regarding the veteran's living 
situation.  The report of a January 1997 private 
hospitalization indicates that the veteran received emergency 
care following a motor vehicle accident in which he was the 
driver.

The report of a June 1998 examination conducted in 
conjunction with this claim indicates that the veteran had a 
history of schizophrenia and that while he was physically 
healthy, had such impaired judgment that he had not paid his 
rent in two months.  It was noted that he was facing 
eviction.  

Also, during a March 1999 VA examination, the veteran 
reported that he could do "normal daily activity."  The 
report of an April 1999 VA examination reflects that the 
veteran admitted to not having washed in over two weeks, but 
he was dressed "appropriately."

The veteran was hospitalized in April 2003 due to a lacunar 
stroke, and the hospital report indicates that at the time he 
was living with his girlfriend.  He remained hospitalized for 
about six days and was released.  

The report of the July 2006 VA examination indicates that the 
veteran reported without the aid of a nurse or attendant, 
that he was not hospitalized, was not permanently bedridden 
or legally blind, managed his own finances, and that he 
reported that he paid his bills.  Further, it was noted that 
the veteran possessed the capacity to protect himself from 
the hazards and danger of his daily environment.  There were 
no pathological processes involved with any body parts or 
systems, such as disability, to include multiple sclerosis, 
manifested by headaches, dizziness, bowel or bladder 
incontinence, or loss of memory.  The veteran related that 
his typical day involved, among other things, reading the 
paper, occasionally walking to the library, watching movies, 
and making dinner.  He said that he drove, and had a car.   

Physical examination revealed that the veteran was in no 
acute distress, was pleasant and cooperative, and denied 
homicidal and suicidal ideations.  His hygiene was good and 
he was dressed appropriately.  He was well nourished, had a 
normal gait, could walk over one mile, and was orthopedically 
sound.  The examiner pointed out that there was no mechanical 
aid, nor would any be recommended.  The diagnoses were 
schizophrenia, diabetes mellitus, hypertension, chronic low 
back pain, erectile dysfunction, and hyperlipidemia.  

In a letter received by the Board in March 2007 (the veteran 
waived RO review of this evidence), an acquaintance of the 
veteran indicated that he or she provides aid and attendance 
for the veteran, in that he/she prepares his meals, helps him 
dress and bathe, gives him his medication, and takes him to 
his VA medical appointments.  This person also related that 
he/she washed the veteran's clothes and cleaned his house.  

The Board does not doubt that the veteran's service-connected 
disabilities have resulted in some level of social and 
occupational impairment.  However, entitlement to SMC by 
reason of being in need of aid and attendance or at the 
housebound rate requires that certain criteria be met.  Here, 
the evidence shows that even though the veteran has been 
noted to have poor personal hygiene and dress on several 
occasions, he was recently found to have presented (in July 
2006) with good hygiene and appropriate dress, and 
significantly, there is no indication from the record that 
the veteran is actually unable, for medical reasons, to dress 
himself or to keep himself clean.  

The person who provided the letter received in March 2007 was 
not listed as a medical professional, and did not indicate 
that he or she provided services to the veteran due to his 
service-connected disabilities.  On the other hand, the VA 
medical examiner who saw the veteran in July 2006 pointed out 
that he was not hospitalized, bedridden or legally blind, 
managed his own finances, and possessed the capacity to 
protect himself from the hazards and danger of his daily 
environment, among other things (discussed above), and that 
the veteran himself essentially indicated that he went about 
his day quite independently.  

There is similarly no medical evidence of a need for aid with 
using orthopedic devices (in fact, none were recommended on 
examination of July 2006), feeding, attending to the wants of 
nature, or protection from hazards or dangers of the daily 
environment.  The veteran, as noted, is not bedridden.  As 
such, the record does not sufficiently establish that the 
veteran requires regular aid and attendance.

Similarly, although the veteran has been hospitalized due to 
his service-connected psychiatric disorder on multiple 
occasions during the pendency of this appeal, there is no 
indication that he is "substantially confined" to the ward 
or clinical areas of an institution.  There is also no 
evidence that he has been confined to his dwelling and the 
immediate premises (in fact, he noted that he got out to the 
library, etc., among other things).  As such, the record does 
not establish that the veteran is permanently housebound by 
reason of a service-connected disability or disabilities.  

Overall, the Board finds that the criteria for SMC on the 
basis of needing regular aid and attendance or at the 
housebound rate have not been met in this case. The 
preponderance of the evidence is against the veteran's claim 
for this benefit and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. at 55.





ORDER

The claim of entitlement to an evaluation in excess of 20 
percent, for the service-connected residuals of a back 
injury, is denied.   

The claim of entitlement to SMC by reason of being in need of 
aid and attendance or at the housebound rate is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


